Citation Nr: 0939785	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  04-27 841	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The Veteran served on active duty from May 1954 to March 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a May 2003 rating action in 
which the Cleveland, Ohio RO (Cleveland RO) denied service 
connection for PTSD and continued previous denials of service 
connection for an acquired psychiatric disability other than 
PTSD.  

Due to the location of the Veteran's residence, the Winston-
Salem, North Carolina RO (Winston-Salem RO) has jurisdiction 
over his appeal.  

In September 2007, the Board determined that new and material 
evidence sufficient to reopen a previously-denied claim for 
service connection for an acquired psychiatric disability 
other than PTSD had indeed been received.  Consequently, the 
Board granted this portion of the Veteran's appeal.  In 
addition, the Board remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, the de novo claim 
of entitlement to service connection for an acquired 
psychiatric disability other than PTSD, as well as the issue 
of entitlement to service connection for PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

Following completion of some of the evidentiary development 
requested by the Board's September 2007 Remand, the AMC 
continued denial of the Veteran's appeal and returned the 
case to the Board in August 2009 for further appellate 
review.  Unfortunately, and for the reasons set forth below, 
this appeal is once again being REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the Veteran if 
further action is required.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  




REMAND

As the Board's September 2007 Remand instructions were not 
complied with in full, further development of this claim is 
warranted.  The Board sincerely regrets the delay in a final 
adjudication that will occur as a result of this second 
remand.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that a remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted in the Board's September 2007 decision, the events 
during service which the Veteran has described as underlying 
his claim for service connection for PTSD, includes an 
incident in which another serviceman whom the veteran 
identified as a friend was shot and killed by a sniper 
approximately 100 feet in front of where the Veteran himself 
was walking.  During another claimed stressor event the 
Veteran's unit was involved in a skirmish in Cho Won Valley, 
and the Veteran recalled that on this mission he and four 
other individuals were almost killed by an exploding shell 
but were able to avoid injury by having taken shelter inside 
of a ditch just in time.  In November 2007, the Veteran 
submitted a statement, in which a buddy appears to have 
corroborated the latter incident happening on a mission in 
the Cho Won Valley in January or February 1956.  On remand, a 
request should be completed to the U. S. Army and Joint 
Services Records Research Center (JSRRC) to obtain relevant 
unit history information, particularly for the first quarter 
of 1956.  

In addition to these two incidents, the Veteran has mentioned 
various other factors that contributed to an elevated level 
of stress and anxiety that were entirely personal in nature, 
such as learning that his wife at home had become sick, and 
that she and their child were having financial difficulties.  
While clearly relevant to the remaining component of the 
Veteran's claim for another psychiatric disorder, since they 
do not pertain to stressful circumstances directly from 
service, nor would otherwise be subject to easy objective 
verification, they need not be considered further with 
reference to his claimed PTSD.

In relevant part of the September 2007 Remand, the Board 
asked that the Veteran be afforded a VA examination to 
determine the nature, extent, and etiology of any psychiatric 
disorder that he may have.  According to the Board's 
instructions, the examiner who conducted the examination was 
asked to express an opinion as to whether an association 
exists between any diagnosed psychiatric disorder and the 
Veteran's service.  

Of particular significance is the fact that the Veteran's 
service treatment records are not available, as they may be 
"fire-related."  Where service treatment records are not 
available, all efforts to obtain such documents have been 
exhausted, and a determination has been made by the agency of 
original jurisdiction that any further attempts to procure 
such reports would be futile, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, 
the Board notes that the Veteran reported that he was treated 
at the 7th Infantry Division Hospital in Korea during the 
summer of 1955 for severe panic attacks, and a rapid 
heartbeat, for which he was prescribed Phenobarbital (a 
sedative).  In a February 2009 response, the National 
Personnel Records Center (NPRC) indicated that such clinical 
records would have been retired to the Veteran's personnel 
jacket (which may be fire related), and that a search for 
such records should be considered using MO5.  This should be 
done on remand. 

Moreover, although service treatment records appear to be 
unavailable, post-service medical reports that are available 
reflect psychiatric treatment-for a mild tension state-as 
early as March 1964.  Additional medical records reflect 
subsequent and continuous treatment for, and evaluation of, 
psychiatric disorders variously characterized as anxiety, a 
psychoneurotic depressive reaction, an anxiety neurosis, 
chronic depression, and a panic disorder.  

In light of the lack of compliance with the September 2007 
Board Remand instructions, as well as the available 
documented evidence of psychiatric treatment at least as 
early as March 1964, the Board concludes that a second remand 
of the Veteran's appeal is necessary.  Specifically, on 
remand, the Veteran should be accorded another VA examination 
in which the examiner provides an opinion regarding the 
etiology of any diagnosed psychiatric disorder found.  

Moreover, in September 2009, the Veteran submitted several 
authorization forms to permit VA an opportunity to obtain 
post-service private psychiatric treatment records.  No 
attempt appears to have been made to obtain such documents.  
On remand, therefore, the VA should attempt to obtain, and to 
associate with the claims file, copies of any such treatment 
records which are available.  

Accordingly, the case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request from the NPRC in St. Louis, 
Missouri, or other appropriate source 
(such as the Department of the Army and 
the National Archives and Records 
Administration (NARA)), a complete copy 
of the veteran's Official Military 
Personnel File (OMPF), including all 
records of his assignments and any 
clinical records including any dated from 
June 1, 1955 to September 30, 1955 at the 
Division Artillery Headquarters Hospital 
for the 7th Infantry Division in Korea.  
In particular, a PIES search using MO5 
must be done.  If such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Using the authorization to release 
information forms submitted by the 
Veteran in September 2009, obtain copies 
of records of private post-service 
psychiatric treatment cited by the 
Veteran therein.  All records and/or 
responses received should be associated 
with the claims file.  

3.  Then, undertake all appropriate 
action to assist with the independent 
corroboration of the Veteran's claimed 
stressors.  This should include a request 
for relevant unit history information 
from the JSRRC, particularly for the 
first quarter of 1956.  The VA must 
provide the JSRRC with copies of any of 
the Veteran's service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

4.  Assist the Veteran in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After items 1 through 4 are 
completed, prepare a report detailing the 
nature of any in-service stressor(s) that 
was established by the record.  If none 
was verified, the report should so state.  
This report is then to be added to the 
claims file.

6.  After completion of 1 through 5 
above, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the Veteran have a psychiatric 
disorder?

(b) For any psychiatric disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service.  If the Veteran is diagnosed 
with a psychosis, the examiner should 
indicated whether a psychosis was 
manifested to at least a compensable 
degree within one year of discharge from 
service (in March 1956).

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible stressor(s) that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the Veteran's alleged stressor(s) was one 
of the stressors verified by VA or the 
JSRRC.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such a stressor and the 
current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the Veteran from also being diagnosed 
with PTSD.  

7.  After completion of the above, 
readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim(s).  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


